DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 08/06/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2020 and 07/06/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 22, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith”.
In regard to claim 1, Davidsen discloses “An ultrasound transducer probe comprising: a probe array assembly having a probe tip” (“An ultrasonic transducer array probe comprising: a transducer stack having an array of transducer elements coupled to an application specific integrated circuit (ASIC) for a transducer array, a thermally conductive frame which is thermally coupled to the transducer stack; a housing forming a probe handle and enclosing at least a portion of the frame; and a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing and with a primary conduction path from the heatspreader into the thermally coupled housing and then into the air surrounding the housing to prevent the development of hotspots in the housing” [Claim 1]. In this case, since the ultrasound transducer array probe contains transducer stack which has an array of transducer elements, under broadest reasonable interpretation, the ultrasound transducer array probe constitutes an ultrasound transducer probe and the transducer stack constitutes a probe array assembly.  

“a first enclosure disposed around a portion of the probe array assembly, the first enclosure having first and second openings and comprising a thermally conductive material” (“a thermally conductive frame which is thermally coupled to the transducer stack; a housing forming a probe handle and enclosing at least a portion of the frame” [Claim 1]. Since the housing encloses at least a portion of the frame and the frame is thermally coupled to the transducer stack (i.e. the probe array assembly), under broadest reasonable interpretation, the housing constitutes a first enclosure which is disposed around a portion of the probe array assembly. Furthermore, as shown in FIG. 8, the two halves of the heatspreader 20a and 20b surround the conductive frame 16 to which the nosepiece housing 24 and the lens 36 which covers the “matrix array transducer backed by an ASIC, both of which are indicated at 12” [0014]. Therefore, these heatspreader halves constitute a first enclosure which is disposed around a portion of the probe array assembly (i.e. the transducer stack). 
Furthermore, in regard to the first enclosure having first and second openings, Davidsen discloses in FIG. 8 that the housing halves (i.e. 22a and 22b) and the heatspreader halves (i.e. 20a and 20b) contain a distal opening which allows for the attachment of the nosepiece 24 and lens 36 and a proximal opening which allow for the attachment of the cable 28. Therefore, under broadest reasonable 
Additionally, in regard to the first enclosure comprising a thermally conductive material, Davidsen discloses “a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing” [Claim 1]. Furthermore, Davidsen discloses “The heat conducted by the heatspreader is conducted from the outer surface of the heatspreader 20 to the inner surface of the housing 22 from which it dissipates through the housing and into the air. To promote the transfer of heat into the housing 22 from the heatspreader 20, a layer of thermal putty may be spread between the heatspreader and the housing […]” [0019]. Since the inner surface of the housing is thermally coupled to the thermally conductive heatspreader and heat can dissipate through the housing and into the air under broadest reasonable interpretation, the first enclosure can comprise a thermally conductive material.); and 
“one or more thermally conductive fins contained within the first enclosure, each of the one or more thermally conductive fins having a first portion enclosed within the probe array assembly and a second portion extending away from the probe array assembly and in thermal contact with an inner surface of the first enclosure to create a thermal path from the first opening to the second opening in the first enclosure, the one or more thermally conductive fins comprising a first fin having a first side and a second side opposite the first side” (“a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing and with a primary conduction path from the heatspreader into the thermally coupled housing and then into the air surrounding the housing to prevent the development of hotspots in the housing” [Claim 1]. As shown in FIG. 6, the “heatspreader 20 is completely enclosing the frame 16 and printed circuit boards inside the handle portion of the housing 22” [0019]. Therefore, the heatspreader 20 is contained within the first enclosure (i.e. the housing 22). Furthermore, since the 
Furthermore, Davidsen discloses “FIG. 7 illustrates another implementation of the heatspreader in which the housing 22 is molded around the metal heatspreader. In this implementation the handle portion 22 and the nosepiece 24 are molded as a single housing 22’ which is formed around the heatspreader 20’ so that the heatspreader 20’ surrounds not only the volume inside the handle, but also extends forward to surround the transducer stack in the distal end of the housing. The heatspreader 20’ will thus be in direct thermally conductive contact with the graphite backing block which carried heat away from the matrix array and ASIC 12 […]” [0018]. Since the heatspreader (i.e. the thermally conductive fin) extends forward such that it surrounds the transducer stack (i.e. the probe array assembly) and surrounds the volume inside the handle portion of the housing, under broadest reasonable interpretation, the one or more thermally conductive fins have one portion enclosed within the probe array assembly (i.e. the transducer stack) and a second portion that extends away from the probe array assembly.
Additionally, Davidsen discloses “a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing” [Claim 1]. Therefore, the thermally conductive heatspreader (i.e. the one or more thermally conductive fins) is in thermal contact with an inner surface of the first enclosure (i.e. the housing). In regard to a thermal path from the first opening to the second opening, Davidsen discloses “a primary conduction path from the heatspreader into the thermally coupled housing and then into the air surrounding the housing to prevent the development of hotspots in the housing” [Claim 1].  Furthermore, Davidsen discloses that “Heat in the distal end of the probe will therefore be carried to the rear of the probe and dissipated by both the probe frame 16 and the heatspreader 20’” [0018]. 
Additionally, Davidsen discloses “In this implementation the handle portion22 and the nosepiece 24 are molded as a single housing 22’ which is formed around the heatspreader 20’ so that the heatspreader 20’ surrounds not only the volume inside the handle, but also extends forward to surround the transducer stack in the distal end of the housing. The heatspreader 20’ will thus be in direct thermally conductive contact with the graphite backing block which carries heat away from the matrix array and ASIC 12” [0018]. As shown in FIG. 7, the heatspreader 20’ includes two sides, one that is in contact with the housing 22’ and the other that covers the probe components within the housing 22’ (i.e. not shown). As established previously, the heatspreader 20’ constitutes one or more thermally conductive fins. Therefore, the heatspreader 20’ includes one or more thermally conductive fins comprising a first fin having a first side and a second side opposite the first side).
Davidsen does not disclose “a first elastomer pad on the first side, wherein the second side of the first fin is forced toward the inner surface of the first enclosure by the first elastomer pad to increase thermal transfer between the first fin and the inner surface of the first enclosure”.
Smith discloses “a first elastomer pad on the first side, wherein the second side of the first fin is forced toward the inner surface of the first enclosure by the first elastomer pad to increase thermal transfer between the first fin and the inner surface of the first enclosure” (“As will be appreciated by one skilled in the art, the first and the second heat exchangers 70 and 72 may be made of flat copper sheets. Further, it should be noted that the first and the second heat exchanger may be a multi-part heat exchangers. […] The heat spreaders may be any thermally conductive material such as aluminum, copper, graphite, thermally annealed pyrolytic graphite (TPG) and so forth. A thermal interface material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer probe of Davidsen so as to include the first pad to force the second side of the first fin toward the inner surface of the first enclosure as disclosed in Smith in order to provide coupling to allow for heat to be dissipated out of the ultrasound transducer probe. By including a pad to force the thermally conductive fin to the inner surface of the first enclosure, the heat being transferred through the thermally conductive fin can be more readily passed to the first enclosure to be released from the ultrasound transducer probe. Combining the prior art elements according to known techniques would yield the predictable result of preventing excessive heating of an ultrasound transducer probe by the dissipation of heat through thermally conductive fins.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “wherein the first fin comprises a metal” (“a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing and with a primary conduction path from the heatspreader into the thermally coupled housing and then into the air surrounding the housing to prevent the development of hotspots in the housing” [Claim 1]. As shown in FIG. 6, the “heatspreader 
Furthermore, Davidsen discloses “Fig. 7 illustrates another implementation of the heatspreader in which the housing 22 is molded around the metal heatspreader” [0018] and “The ultrasonic transducer array probe of claim 1, wherein the heatspreader is made of aluminum or magnesium” [Claim 12]. Aluminum and magnesium are both metals. Therefore, since the metal heatspreader (i.e. conductive fin) can be made of aluminum or magnesium, the one or more thermally conductive fins comprise metal.).
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “further comprising a thermal paste thermally coupling the one or more thermally conductive fins with the inner surface of the first enclosure” (“To promote the transfer of heat into the housing 22 from the heatspreader 20, a layer of thermal putty may be spread between the heatspreader and the housing, carrying heat into the housing over its entire inner surface area and further preventing the buildup of hot spots in the housing” [0019]. Since a layer of thermal putty may be spread between the heatspreader and the housing in order to promote the transfer of heat along the entire inner surface of the housing, under broadest reasonable interpretation, the thermal putty constitutes a thermal paste that can be used to couple the one or more thermally conductive fins with the inner surface of the first enclosure.). 
In regard to claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, wherein the probe array assembly comprises a backing block, and further wherein the first portion is embedded in the backing block” (“Behind the matrix array transducer and ASIC is a graphic backing block 14 which attenuates acoustic reverberations from the back of the matrix array and conducts heat developed in the matrix array and ASIC away from the distal end of the probe” [0014]. As shown in FIG. 4, “the frame 16 with the graphite backing block 14 and matrix array transducer and ASIC 12 mounted on top of the frame and in thermally conductive contact with the frame” [0016]. Therefore, the probe assembly (i.e. represented in FIG. 4) includes a backing block.
Furthermore, in regard to the first portion being embedded in the backing block, Davidsen discloses “The heatspreader 20’ will thus be in direct thermally conductive contact with the graphite backing block which carries heat away from the matrix array and ASIC. Heat in the distal end of the probe will therefore be carried to the rear of the probe and dissipated by both the probe frame 16 and the heatspreader 20’” [0018]. As established previously, the heatspreader 20’ constitutes a thermally conductive fin that has a first portion enclosed within the probe array assembly and a second portion extending away from the probe array assembly. Since the heatspreader 20’ is in direct thermally conductive contact with the graphite backing block 14, under broadest reasonable interpretation, the first portion of the thermally conductive fin (i.e. the heatspreader 20’) is embedded in the backing block.).
In regard to claim 24, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “wherein the probe array assembly comprises a backing block, and further wherein a widest portion of the first fin is retained in the backing block” (“Behind the matrix array transducer and ASIC is a graphic backing block 14 which attenuates acoustic reverberations from the back of the matrix array and conducts heat developed in the matrix array and ASIC away from the distal end of the probe” [0014]. As shown in FIG. 4, “the frame 16 with the graphite backing block 14 and matrix array transducer 
Furthermore, in regard to a widest portion of the first fin being retained in the backing block, Davidsen discloses “The heatspreader 20’ will thus be in direct thermally conductive contact with the graphite backing block which carries heat away from the matrix array and ASIC. Heat in the distal end of the probe will therefore be carried to the rear of the probe and dissipated by both the probe frame 16 and the heatspreader 20’” [0018]. As established previously, the heatspreader 20’ constitutes a thermally conductive fin that has a first portion enclosed within the probe array assembly and a second portion extending away from the probe array assembly. Since the heatspreader 20’ is in direct thermally conductive contact with the graphite backing block 14, under broadest reasonable interpretation, the widest portion of the first fin is inherently retained (i.e. embedded) in the backing block.).
In regard to claim 25, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “wherein the first fin has at least one of a contour, a cut-out area, or a shaped feature to avoid contact with at least one component in the probe” (“FIG. 7 illustrates another implementation of the heatspreader in which the housing 22 is molded around the metal heatspreader. In this implementation the handle portion 22 and the nosepiece 24 are molded as a single housing 22’ which is formed around the heatspreader 20’ so that the heatspreader 20’ surrounds not only the volume inside the handle, but also extends forward to surround the transducer stack in the distal end of the housing” [0018]. As shown in FIG. 7, the heatspreader 20’ (i.e. first fin) is of a shape which allows it to surround the transducer stack (not shown) therefore, avoiding contact with the face of the transducer stack which interfaces with the subject. Thus, under broadest reasonable interpretation, the first fin includes a shaped feature which allows it to avoid contact with at least one component in the probe (i.e. the face of the transducer stack that connects to the patient).).
In regard to claim 26, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “wherein the first fin has a shape that is configured to contact with one or more internal components in the probe” (“FIG. 7 illustrates another implementation of the heatspreader in which the housing 22 is molded around the metal heatspreader. In this implementation the handle portion 22 and the nosepiece 24 are molded as a single housing 22’ which is formed around the heatspreader 20’ so that the heatspreader 20’ surrounds not only the volume inside the handle, but also extends forward to surround the transducer stack in the distal end of the housing” [0018]. As shown in FIG. 7, the heatspreader 20’ surrounds the volume inside the handle and surrounds the transducer stack (not shown) in the distal end of the housing. Therefore, under broadest reasonable interpretation, the first fin (i.e. heatspreader 20’) has a shape that is configured to contact with one or more internal components in the probe.).
In regard to claim 29, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “wherein the probe is configured to communicate with an ultrasound imaging system” (“Conventional one dimensional (1D) array transducer probes for two dimensional (2D) imaging are actuated by transmit drive circuitry located in the system mainframe. The probe cable is plugged into the system mainframe and the transducer elements of the array at the probe face are driven for transmission by the drive circuitry in the mainframe system. […] The beamformer ASIC controls and performs at least part of the transmit and receive beamforming so that only a relatively few signal path conductors are needed in the cable, enabling the use of a practical, thin cable for the 3D imaging probe” [0002]. Therefore, the transducer probe can be used to perform two dimensional imaging based on the signals it received from the drive circuitry in the mainframe system (i.e. the ultrasound imaging system). Furthermore, Davidsen discloses “An ultrasonic transducer array probe comprising: a transducer stack .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith” as applied to claims 1-2, 4, 22, 24-26 and 29 above and further in view of Lee et al. US 20150087988 A1 “Lee-2”.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Davidsen and Smith does not disclose “a flex circuit coupled to the first fin, wherein the first elastomer pad is between the first flex circuit and the first fin”.
Lee-2 discloses “a flex circuit coupled to the first fin, wherein the first pad is between the first flex circuit and the first fin” (“Furthermore as depicted in FIG. 2, each of the electro-acoustic modules 104, 106 includes a matrix acoustic array 200, a flex interconnect 202, one or more application-specific integrated circuits (ASIC) 204, an acoustic backing 206 and a heat sink 208” [0033] and “the flex interconnect 202 that is used for providing electrical connection between the acoustic array and signal processing electronics of circuit board (not shown in FIG. 2) that is disposed within a body of the ultrasound probe” [0035]. As shown in FIG. 2, the flex interconnect 202 is connected with the heat sink 208, which is used to “dissipate heat generated in the electro-acoustic module” [0037] In this case, since the flex interconnect is capable of providing an electrical connection between the acoustic array and the signal processing electronics, under broadest reasonable interpretation, the flex interconnect 202 constitutes a flex circuit. Furthermore, since the flex interconnect is connected with the heat sink 208, 
Furthermore, Lee-2 discloses “In one embodiment, as depicted in FIG. 16, an electro-acoustic module 1600 includes first pads 1602 that are placed between acoustic elements 1604 and a flex interconnect elements 1606 […] It may be noted that the first pads 1602 and the second pads 1608 are referred to as flex circuit pads” [0044]. Since the first pad can be placed between the acoustic elements and the flex interconnect elements (i.e. the flex circuit), under broadest reasonable interpretation, the first pad (i.e. first pads 1602) can be placed between the flex circuit (i.e. the flex interconnect) and the first fin (i.e. heatspreader 20’) disclosed in Davidsen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the flex circuit and the first pad disclosed in Lee-2 in order to allow for signals to be transmitted and heat to be dissipated throughout the probe. By including a flex circuit and pads, the signals acquired by the ultrasound transducer probe can be transferred and the heat generated as a result of the activation of the transducer probe can be dissipated. Combining the prior art elements according to known techniques would yield the predictable result of transferring heat within the probe.
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable by Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith” as applied to claims 1-2, 4, 22, 24-26 and 29 and further in view of Osawa US 20120150038 A1 “Osawa”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Smith discloses “a second elastomer pad on a first side of the second fin, wherein a second side of the second fin is forced toward the inner surface of the first enclosure by the second elastomer pad to increase thermal transfer between the second fin and the inner surface of the first enclosure” (“As will be appreciated by one skilled in the art, the first and the second heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer probe of Davidsen so as to include the second pad to force the second side of the second fin toward the inner surface of the first enclosure as disclosed in Smith in order to provide coupling to allow for heat to be dissipated out of the ultrasound transducer probe. By including a pad to force the thermally conductive fin to the inner surface of the first enclosure, the heat being transferred through the thermally conductive fin can be more readily passed to the first enclosure to be released from the ultrasound transducer probe. Combining the prior art elements according to known techniques would yield the predictable result of preventing excessive heating of an ultrasound transducer probe by the dissipation of heat through thermally conductive fins.
The combination of Davidsen and Smith does not explicitly disclose “a second fin coupled to the first fin”.
a second fin coupled to the first fin” (“The thermally conductive members 14a, 16a, 18a and 20a extend from the respective functional units to the rear end of the case 12 in the direction of transmission of ultrasonic waves […] and are connected to the radiator fins 26 provided for the individual thermal conductive members” [0063] and “Conversely, a plurality of radiator fins may be connected to one thermally conductive member” [0064]. As shown in FIG. 1B, there are multiple radiator fins. Since the thermally conductive members can be connected to the radiator fins and a plurality of radiator fins can be connected to one thermally conductive member, under broadest reasonable interpretation, a second fin can be coupled to the first fin within the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the second fin being coupled to the first fin as disclosed in Osawa in order to promote more efficient dissipation of heat. By including a second fin, the heat can be dissipated along more than one pathway within the probe. This would prevent excessive heating of the probe elements. Combining the prior art elements according to known techniques would yield the predictable result of dissipating heat.
In regard to claim 23, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Davidsen and Smith does not disclose “wherein the one or more thermally conductive fin comprises a plurality of thermally conductive fins coupled together with no air gaps in between”.
Osawa discloses “wherein the one or more thermally conductive fin comprises a plurality of thermally conductive fins coupled together with no air gaps in between” (“The radiator fins 26 for releasing heat in functional units such as the ultrasonic wave-generating unit 14 disposed in the case 12 to the outside are provided at the rear end of the case 12 […] The radiator fins 26 are not particularly limited and various known radiator fins (radiation means) such as plates made of metals with high thermal conductivity (e.g., aluminum and copper) can be used” [0036]. Therefore, the probe of Osawa 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the plurality of thermally conductive fins coupled together with no air gaps in between as disclosed in Osawa in order to allow heat to be transferred more efficiently. By having a plurality of conductive fins, the heat can be dissipated more rapidly, thus preventing the ultrasound probe from experiencing excessive heating. Combining the prior art elements according to known techniques would yield the predictable result of transferring heat more efficiently.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith” as applied to claims 1-2, 4, 22, 24-26 and 29 above and further in view of Pelissier et al. US 20180078240 A1 “Pelissier”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Davidsen discloses “further comprising a second enclosure disposed around the first enclosure” (Specifically, Davidsen discloses in FIG. 8 that “Printed circuit boards 18a and 18b are fastened to opposite sides of the frame 16 […] A thermal gasket or thermal putty covers the surfaces of the flanges 38 of the frame 16 and the two halves 20a and 20b of the heatspreader are 
The combination of Davidsen and Smith does not disclose that “the second enclosure comprising heat ribs extending to the first enclosure, wherein the heat ribs are sized to transfer a predetermined amount of heat expected to be produced based on frequency of operation of the ultrasound transducer probe”.
Pelissier discloses that “the second enclosure comprising heat ribs extending to the first enclosure, wherein the heat ribs are sized to transfer a predetermined amount of heat expected to be produced based on frequency of operation of the ultrasound transducer probe” (“Referring to FIG. 3B, shown there generally as 300b is a cross-sectional view of the front shell of FIG. 3A […] In the illustrated embodiment, it can be seen that the exterior surface 204 of the front shell 202 may be configured to have a number of fins 310” [0073] and “Additionally, configuring the exterior surface 204 to have a number of fins 310 may increase the surface area of the exterior surface 204 of the front shell 202 and the housing 102 overall, so as to further improve heat dissipation” [0075]. Since the exterior surface of the probe can include fins that increase the surface area to further improve heat dissipation, under broadest reasonable interpretation, these fins 310 constitute heat ribs that extend to the first enclosure (i.e. the housing 102) and are inherently sized to transfer a predetermined amount of heat expected to be produced based on frequency of operation of the ultrasound transducer probe.). 
.
Claims 15-16, 20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen” and Smith et al. US 20080146924 A1 “Smith” as applied to claims 1-2, 4, 22, 24-26 and 29 and further in view of Lee et al. US 20180271372 A1 “Lee”.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Davidsen discloses “wherein the second portion is electrically connected and provides a thermal coupling to a […] a cable enclosure” (Specifically, Davidsen discloses in FIG. 8 that the heatspreader halves 20a and 20b have a first opening that allows for the connection of the lens 36 and the nosepiece housing 24 and a second opening that allows for the connection of the probe cable 28. Therefore, under broadest reasonable interpretation, the first enclosure (i.e. heatspreader halves 20a and 20b) includes a second portion that is electrically connected and provides a thermal coupling an electrical connection (i.e. cable 28).).
The combination of Davidsen and Smith does not disclose “a metal woven mesh of a cable enclosure”. 
Lee discloses to “a metal woven mesh of a cable enclosure” (“In some embodiments the EMI shield 144 may be made from aluminum, and may also act as a heat spreader. The EMI shield 144 may be shaped such that is matches the shape of the housing 148 (e.g. plastic housing) of the MR-compatible ultrasound probe 16 to help maintain a low-profile of the MR-compatible ultrasound probe 16 and to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer probe of Davidsen and Smith so as to include the metal woven mesh of a cable enclosure as disclosed in Lee in order to reduce the amount of interference and/or noise that the ultrasound transducer probe detects. When an imaging device is located within a Faraday cage, the signals that are obtained from it are less subject to the influence of electrical noise and interference. This can allow clearer images to be obtained from the system. By having gaskets between these components, the electrical signal as well as heat can be more easily passed to other components within the probe, thereby allowing the ultrasound signal to be passed to the processor for further processing without causing excessive heating of the internal components. 
In regard to claim 16, Davidsen discloses “An ultrasound transducer probe comprising: a probe array assembly having a probe tip” (“An ultrasonic transducer array probe comprising: a transducer stack having an array of transducer elements coupled to an application specific integrated circuit (ASIC) for a transducer array, a thermally conductive frame which is thermally coupled to the transducer stack; a housing forming a probe handle and enclosing at least a portion of the frame; and a thermally 
Furthermore, Davidson discloses “FIG. 8 is an exploded view showing the assembly of a probe 10 of the present invention including many of the components described above. The transducer stack, including the matrix array transducer and beamformer ASIC 12 and the graphite backing block 14 (not shown in this drawing) are fastened to the top of the probe frame 16 as shown in previous drawings” [0020]. As shown in FIG. 1, the matrix array transducer and beamformer ASIC 12 are located at the tip of the matrix array ultrasound probe 10. Since the transducer stack (i.e. the probe array assembly), containing the matrix array transducer and the beamformer ASIC 12, is fastened to the top of the probe frame 16 and this component can be seen in FIG. 1 at the tip of the ultrasound probe 10, under broadest reasonable interpretation, the probe array assembly has a probe tip.); 
“a first enclosure disposed around a portion of the probe array assembly, the first enclosure having first and second openings and wherein the first enclosure comprises first and second metal clamshell halves coupled together via lap joints along sides of the first and second clamshell halves” (In regard to a first enclosure disposed around a portion of the probe array assembly”, (“a thermally conductive frame which is thermally coupled to the transducer stack; a housing forming a probe handle and enclosing at least a portion of the frame” [Claim 1]. Since the housing encloses at least a portion of the frame and the frame is thermally coupled to the transducer stack (i.e. the probe array assembly), under broadest reasonable interpretation, the housing constitutes a first enclosure which is disposed 
Furthermore, Davidsen discloses in FIG. 8 that the housing halves (i.e. 22a and 22b) and the heatspreader halves (i.e. 20a and 20b) contain a distal opening which allows for the attachment of the nosepiece 24 and lens 36 and a proximal opening which allow for the attachment of the cable 28. Therefore, under broadest reasonable interpretation, the first enclosure has first and second openings that allow for connection between the components of the ultrasound transducer probe. 
Additionally, Davidsen discloses “FIG. 7 illustrates another implementation of the heatspreader in which the housing 22 is molded around the metal heatspreader” [0018]. As established previously, the heatspreader halves (i.e. 20a and 20b) in FIG. 8 constitute a first enclosure. Therefore, since the heatspreader is composed of a metal, the first and second clamshells that make up to first enclosure can be made of metal.
Furthermore, Davidsen discloses “In this implementation the heatspreader is formed as two clamshell halves which fit together at diagonally located edges” [0017]. As shown in FIG. 8 the heatspreader halves 20a and 20b can be joined together along their edges. Since the first and second clamshell halves can be fitted together along their edges, under broadest reasonable interpretation, this connection between the edges constitutes a lap joint which is capable of coupling the first and second clamshell halves along the sides of the first and second clamshell halves.);
“a second enclosure disposed around the first enclosure and having third and fourth clamshell halves, wherein the third clamshell half of the second enclosure is coupled to the first clamshell half of the first enclosure using mechanical interlocks, wherein the fourth clamshell half of the second enclosure is coupled to the second clamshell half of the first enclosure using mechanical interlocks” (In regard to a second enclosure disposed around the first enclosure, Davidsen discloses in FIG. 8 that “Printed circuit boards 18a and 18b are fastened to opposite sides of the frame 16 […] A thermal gasket or thermal putty covers the surfaces of the flanges 38 of the frame 16 and the two halves 20a and 20b of the heatspreader are fastened to the flange sides of the frame 16 with screws” [0020]. Since the two halves of the 20a and 20b surround the frame 16, under broadest reasonable interpretation, these two halves constitute a first enclosure. Additionally, as shown in FIG. 8, after the printed circuit boards have been attached to the frame 16 and the two halves of the heatspreader have been attached to the frame 16, under broadest reasonable interpretation, the housing halves 22a and 22b would be attached over the heatspreader halves. Therefore, the housing halves 22a and 22b constitute a second enclosure that is disposed around the first enclosure.  
In regard to second enclosure comprising third and fourth clamshell halves, Davidsen discloses in FIG. 8 that housing halves (i.e. 22a and 22b) can surround the heatspreader halves 20a and 20b. Therefore, under broadest reasonable interpretation, the housing half 22a constitutes a third clamshell half and housing half 22b constitutes a fourth clamshell half.
In regard to the third clamshell half of the second enclosure being coupled to the first clamshell half of the first enclosure using mechanical interlocks and the fourth clamshell half of the second enclosure is coupled to the second clamshell half of the first enclosure using mechanical interlocks, Davidsen discloses in FIG. 8 that the heatspreader halves 20a (i.e. the first clamshell) and 20b (i.e. the second clamshell) come into contact with the housing halves 22a (i.e. the third clamshell) and 22b (i.e. the fourth clamshell) and as can be seen within this figure, the housing half 22b has a groove to which the heatspreader 20b can be introduced. Additionally, Davidson discloses that “In this implementation the heatspreader is formed as two clamshell halves which fit together at diagonally located edges. The half illustrated in the view of FIG. 5 surrounds the inside of the handle portion of the housing 22 on the 
“one or more thermally conductive fins contained within the first enclosure and comprising metal, each of the one or more thermally conductive fins having a first end portion enclosed within the probe array assembly and a second portion extending away from the probe array assembly and in thermal contact with an inner surface of the first enclosure to create a thermal path from the first opening to the second opening in the first enclosure, the one or more thermally conductive fins comprising a first fin having a fist side and a second side opposite the first side” (“FIG. 7 illustrates another implementation of the heatspreader in which the housing 22 is molded around the metal heatspreader. In this implementation the handle portion 22 and the nosepiece 24 are molded as a single housing 22’ which is formed around the heatspreader 20’ so that the heatspreader 20’ surrounds not only the volume inside the handle, but also extends forward to surround the transducer stack in the distal end of the housing. The heatspreader 20’ will thus be in direct thermally conductive contact with the graphite backing block which carried heat away from the matrix array and ASIC 12 […]” [0018]. Since the heatspreader (i.e. the thermally conductive fin) extends forward such that it surrounds the transducer stack (i.e. the probe array assembly) and surrounds the volume inside the handle portion of the housing, under broadest reasonable interpretation, the one or more thermally conductive fins have 
Additionally, Davidsen discloses “a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing” [Claim 1]. Therefore, the thermally conductive heatspreader (i.e. the one or more thermally conductive fins) is in thermal contact with an inner surface of the first enclosure (i.e. the housing). In regard to a thermal path from the first opening to the second opening, Davidsen discloses “a primary conduction path from the heatspreader into the thermally coupled housing and then into the air surrounding the housing to prevent the development of hotspots in the housing” [Claim 1].  Furthermore, Davidsen discloses that “Heat in the distal end of the probe will therefore be carried to the rear of the probe and dissipated by both the probe frame 16 and the heatspreader 20’” [0018]. Therefore, since the heatspreader forms a primary conduction path and heat from the distal end of the probe can be carried to the rear of the probe and dissipated by the heatspreader, under broadest reasonable interpretation, the heatspreader creates a thermal path from the first opening to the second opening in the first enclosure (i.e. the housing).
Furthermore, Davidsen discloses “a thermally conductive heatspreader which is thermally coupled to the frame and exhibits an outer surface area which aligns with and is thermally coupled to an inner surface of the housing and with a primary conduction path from the heatspreader into the thermally coupled housing and then into the air surrounding the housing to prevent the development of hotspots in the housing” [Claim 1]. As shown in FIG. 6, the “heatspreader 20 is completely enclosing the frame 16 and printed circuit boards inside the handle portion of the housing 22” [0019]. Therefore, the heatspreader 20 is contained within the first enclosure (i.e. the housing 22). Furthermore, since the heatspreader is thermally conductive and is thermally coupled to an inner surface of the housing (i.e. 
“one or more […] gaskets coupled to one or more return planes of the probe array assembly, the one or more […] gaskets coupled to inner surfaces of the first enclosure to provide direct contact from the one or more return planes to the inner surfaces of the first enclosure […]” (“The heatspreader is in thermal conductive contact with the two sides of the frame 16 as shown in FIG. 2. This thermal contact is promoted by a thermal gasket such as one formed with thermally conductive tape of a thermal compound (putty) where the heatspreader 20 contacts the sides of the frame 16 at 30” [0016]. Therefore, a gasket can exist between the interior surfaces of the first enclosure since the thermal gasket is formed between the heatspreader 20 (i.e. the first enclosure) and the frame 16 (i.e. located within the heatspreader) as shown in FIG. 8. Additionally, Davidsen discloses “Behinds a lens 36 covering the distal end is a matrix array transducer backed by an ASIC, both of which are indicated at 12” [0014]. As shown in FIG. 8, this lens 36 (i.e. the matrix transducer and ASIC) can be connected to the frame 16 via the nosepiece housing 24. Since the thermal contact can be made with a gasket between the heatspreader 20 and the frame 16 and the matrix array transducer can be attached to the frame 16, under broadest reasonable interpretation, a gasket can be coupled to one or more of the return planes of the probe array assembly (i.e. the transducer stack).
Furthermore, in regard to the return planes of the probe array assembly, Davidsen discloses “FIG. 8 is an exploded view showing the assembly of a probe 10 of the present invention including many of the components described above. The transducer stack, including the matrix array transducer and beamformer ASIC 12 and the graphite backing block 14 (not shown in this drawing) are fastened to the top of the probe frame 16 as shown in previous drawings” [0020]. As shown in FIG. 1, the matrix array transducer and beamformer ASIC 12 are located at the tip of the matrix array ultrasound probe 10. In this case, the transducer is capable of converting mechanical energy into electrical energy and vice 
Additionally, in regard to the one or more gaskets being coupled to inner surfaces of the first enclosure to provide direct contact from the one or more return planes to the inner surfaces of the first enclosure, Davidsen discloses “The heatspreader is in thermal conductive contact with the two sides of the frame 16 as shown in FIG. 2. This thermal contact is promoted by a thermal gasket such as one formed with thermally conductive tape of a thermal compound (putty) where the heatspreader 20 contacts the sides of the frame 16 at 30” [0016]. Therefore, a gasket can exist between the interior surfaces of the first enclosure since the thermal gasket is formed between the heatspreader 20 (i.e. the first enclosure) and the frame 16 (i.e. located within the heatspreader) as shown in FIG. 8. Additionally, Davidsen discloses “Behinds a lens 36 covering the distal end is a matrix array transducer backed by an ASIC, both of which are indicated at 12” [0014]. As shown in FIG. 8, this lens 36 (i.e. the matrix transducer and ASIC) can be connected to the frame 16 via the nosepiece housing 24. Since the thermal contact can be made with a gasket between the heatspreader 20 and the frame 16 and the matrix array transducer (i.e. the one or more return planes) can be attached to the frame 16, under broadest reasonable interpretation, the one or more gaskets can provide direct contact from the one or more return planes to the inner surfaces of the first enclosure (i.e. the heatspreader 20).).
Davidsen does not disclose “a first elastomer pad on the first side wherein the second side of the first fin is forced toward the inner surface of the first enclosure by the first elastomer pad to increase thermal transfer between the first fin and the inner surface of the first enclosure”.
a first elastomer pad on the first side, wherein the second side of the first fin is forced toward the inner surface of the first enclosure by the first elastomer pad to increase thermal transfer between the first fin and the inner surface of the first enclosure” (“As will be appreciated by one skilled in the art, the first and the second heat exchangers 70 and 72 may be made of flat copper sheets. Further, it should be noted that the first and the second heat exchanger may be a multi-part heat exchangers. […] The heat spreaders may be any thermally conductive material such as aluminum, copper, graphite, thermally annealed pyrolytic graphite (TPG) and so forth. A thermal interface material may be provided for enhanced thermal transport from the electronics to the first heat exchanger. The thermal interface material may be any thermally conductive interface material such as silicone pads, greases, graphite pads and so forth” [0039]. Thus, since thermal interface material such as silicone pads can be provided to enhance thermal transport by the heat exchangers 70 and 72, under broadest reasonable interpretation, the silicone pads constitute a first elastomer pad on the first side, wherein the second side of the first fin (i.e. the heat exchanger 70) is forced toward the inner surface of the first enclosure by the first elastomer pad to increase thermal transfer between the first fin and the inner surface of the first enclosure.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer probe of Davidsen so as to include the first elastomer pad to force the second side of the first fin toward the inner surface of the first enclosure as disclosed in Smith in order to provide coupling to allow for heat to be dissipated out of the ultrasound transducer probe. By including a pad to force the thermally conductive fin to the inner surface of the first enclosure, the heat being transferred through the thermally conductive fin can be more readily passed to the first enclosure to be released from the ultrasound transducer probe. Combining the prior art elements according to known techniques would yield the predictable result of preventing excessive heating of an ultrasound transducer probe by the dissipation of heat through thermally conductive fins.
electrically conductive electromagnetic interference (EMI) gaskets” or “to create a full Faraday cage with exception of the first and second openings”.
Lee discloses that the gaskets are “electrically conductive electromagnetic interference (EMI) gaskets” (“A gasket 100 may be disposed around the conductive insert 98 within the waveguide 96 to form an electrical connection between the conductive insert 98 and the waveguide 96. The gasket may be an EMI gasket to provide EMI shielding of the ultrasound probe cable 80 as it passed through the shielded wall 46. The shielded probe cable 80 may pass through and couple to the conductive insert 98 via a gasket 102 to form an electrical connection between the shield of the shielded ultrasound probe cable 80 and the conductive insert 98 into the waveguide 96. The gasket 102 may be an EMI gasket to provide EMI shielding of the ultrasound probe cable 80 as it passed through the shielded wall 46” [0043]. Therefore, since the device can include one or more electrically conductive electromagnetic interference (EMI) gaskets, under broadest reasonable interpretation, these EMI gaskets can be used within the ultrasound transducer probe to couple to one or more return planes of the probe array assembly and can be coupled to the inner surface of the first enclosure as disclosed in Davidsen.);
 and “to create a full Faraday cage with exception of the first and second openings” (“A gasket 100 may be disposed around the conductive insert 98 within the waveguide 96 to form an electrical connection between the conductive insert 98 and the waveguide 96. The gasket may be an EMI gasket to provide EMI shielding of the ultrasound probe cable 80 as it passed through the shielded wall 46. The shielded probe cable 80 may pass through and couple to the conductive insert 98 via a gasket 102 to form an electrical connection between the shield of the shielded ultrasound probe cable 80 and the conductive insert 98 into the waveguide 96. The gasket 102 may be an EMI gasket to provide EMI shielding of the ultrasound probe cable 80 as it passed through the shielded wall 46” [0043]. Additionally, Lee discloses “In one embodiment, an ultrasound probe configured for use in a multi-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the EMI gaskets and the Faraday cage disclosed in Lee in order to allow for an electrical connection to be made between the probe array assembly and the first enclosure and to reduce the amount of interference and/or noise that the ultrasound transducer probe detects. The probe array assembly includes return planes (i.e. transducer elements) that will heat up during the course of an examination. In order to prevent excessive heating it is important to include a mechanism to dissipate heat within the probe structure itself. By having gaskets between these components, the electrical signal as well as heat can be more easily passed to other components within the probe, thereby allowing the ultrasound signal to be passed to the processor for further processing without causing excessive heating of the internal components. Additionally, when an imaging device is located within a Faraday cage, the signals that are obtained from it are less subject to the influence of electrical noise and interference. This can allow clearer images to be obtained from the system. 
In regard to claim 20, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Davidsen teaches “wherein the second portion is electrically connected and provides a thermal coupling to […] a cable enclosure” (Specifically, Davidsen discloses in FIG. 8 that the heatspreader halves 20a and 20b have a first opening that allows for the connection of the lens 36 and the nosepiece housing 24 and a second opening that allows for the connection of the probe cable 28. Therefore, under broadest reasonable interpretation, the first enclosure (i.e. heatspreader halves 20a and 20b) includes a second portion that is electrically connected and provides a thermal coupling an electrical connection (i.e. cable 28).).
The combination of Davidsen and Smith does not teach “a metal woven mesh of a cable enclosure”. 
Lee teaches to “a metal woven mesh of a cable enclosure” (“In some embodiments the EMI shield 144 may be made from aluminum, and may also act as a heat spreader. The EMI shield 144 may be shaped such that is matches the shape of the housing 148 (e.g. plastic housing) of the MR-compatible ultrasound probe 16 to help maintain a low-profile of the MR-compatible ultrasound probe 16 and to increase heat transfer from the EMI shield 144 to the housing 148” [0053]. Additionally, Lee discloses “FIG. 4 illustrates an embodiment of a connection 78 between the MR-compatible ultrasound probe 16 via a relatively long shielded ultrasound probe cable 80 (e.g., long ultrasound probe cable 44 and shield 50 of FIG. 2) and the ultrasound imaging system 14 in arrangements of the combined MR and ultrasound imaging system 10 having only the MR-compatible ultrasound probe 16 positioned within the MR room 40” [0040]. Therefore, in this embodiment, the probe cable 44 is enclosed by the shield 50 and thus the shield 50 constitutes a cable enclosure. Since the EMI shield made of aluminum, can be may be shaped such that it matches the shape of the housing and can increase heat transfer between the EMI shield and the housing, under broadest reasonable interpretation, the EMI shield can be a metal woven mesh that can act as a cable enclosure.).

In regard to claim 33, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davidsen. Likewise, Davidsen discloses “wherein the probe array assembly comprises a backing block, and further wherein the first portion is embedded in the backing block” (Specifically, Davidsen discloses “Behind the matrix array transducer and ASIC is a graphic backing block 14 which attenuates acoustic reverberations from the back of the matrix array and conducts heat developed in the matrix array and ASIC away from the distal end of the probe” [0014]. As shown in FIG. 4, “the frame 16 with the graphite backing block 14 and matrix array transducer and ASIC 12 mounted on top of the frame and in thermally conductive contact with the frame” [0016]. Therefore, the probe assembly (i.e. represented in FIG. 4) includes a backing block.
Furthermore, in regard to the first portion being embedded in the backing block, Davidsen discloses “The heatspreader 20’ will thus be in direct thermally conductive contact with the graphite backing block which carries heat away from the matrix array and ASIC. Heat in the distal end of the probe will therefore be carried to the rear of the probe and dissipated by both the probe frame 16 and the heatspreader 20’” [0018]. As established previously, the heatspreader 20’ constitutes a thermally 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable by Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith” as applied to claims 1-2, 4, 22, 24-26 and 29 and further in view of Spicci et al. US 20170164926 A1 “Spicci”.
In regard to claim 27, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Davidsen and Smith does not disclose “wherein the first portion comprises a first plurality of layers and the second portion comprises a second plurality of layers that is different in number to the first plurality”.
Spicci discloses “wherein the first portion comprises a first plurality of layers and the second portion comprises a second plurality of layers that is different in number to the first plurality” (“According to a first embodiment of the invention, heat is drained away using a layer 5 of graphene, or more generically, of a compound comprising graphene that is placed in from of the last matching layer 601 just before the acoustic lens 801 as exemplary shown in FIG. 4. The graphene compound may be simply one or more sheets of graphene or a more complex compound such as an epoxy resin. Referring to FIG. 7, the compound may consist in stripes of graphene 105 besides epoxy ones 205. The width values are, for example, 1 mm and 0.1 mm respectively, with thickness varying with dependence on probe frequency according to the so-called λ/4 rule as if it were a matching layer” [0055]. Therefore, the graphene layer can be used to dissipate heat and can vary in thickness by including more or less sheets or making a compound such as an epoxy resin. In this case since, the probe can include a layer 5 of graphene which can be one or more sheets of graphene or a composite with layers of graphene and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the plurality of layers in the first and second portions as disclosed in Spicci in order to allow heat to dissipate more efficiently. By including a plurality of layers, the heat that is produced within the probe can be transferred more readily to specific portions of the probe such that the heat dissipates from an area. Combining the prior art elements according to known techniques would yield the predictable result of transferring heat from the components of the probe.
In regard to claim 28, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Davidsen and Smith does not teach “wherein the first and second portions have different thicknesses”.
Spicci teaches “wherein the first and second portions have different thicknesses” (“According to a first embodiment of the invention, heat is drained away using a layer 5 of graphene, or more generically, of a compound comprising graphene that is placed in from of the last matching layer 601 just before the acoustic lens 801 as exemplary shown in FIG. 4. The graphene compound may be simply one or more sheets of graphene or a more complex compound such as an epoxy resin. Referring to FIG. 7, the compound may consist in stripes of graphene 105 besides epoxy ones 205. The width values are, for example, 1 mm and 0.1 mm respectively, with thickness varying with dependence on probe frequency according to the so-called λ/4 rule as if it were a matching layer” [0055]. Therefore, the graphene layer can be used to dissipate heat and can vary in thickness by including more or less graphene sheets or making a compound consisting of graphene and epoxy resin layers. In this case since, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the plurality of layers in the first and second portions as disclosed in Spicci in order to allow heat to dissipate more efficiently. By including a plurality of layers, the heat that is produced within the probe can be transferred more readily to specific portions of the probe such that the heat dissipates from an area. Combining the prior art elements according to known techniques would yield the predictable result of transferring heat from the components of the probe.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen”, Smith et al. US 20080146924 A1 “Smith” and Lee et al. US 20180271372 A1 “Lee” as applied to claims 15-16, 20, and 33 above and further in view of Lee et al. US 20150087988 A1 “Lee-2”.
In regard to claim 30, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Davidsen, Smith and Lee does not teach “a flex circuit coupled to the first fin, wherein the first pad is between the first flex circuit and the first fin”.
Lee-2 discloses “a flex circuit coupled to the first fin, wherein the first pad is between the first flex circuit and the first fin” (“Furthermore as depicted in FIG. 2, each of the electro-acoustic modules 104, 106 includes a matrix acoustic array 200, a flex interconnect 202, one or more application-specific integrated circuits (ASIC) 204, an acoustic backing 206 and a heat sink 208” [0033] and “the flex interconnect 202 that is used for providing electrical connection between the acoustic array and signal processing electronics of circuit board (not shown in FIG. 2) that is disposed within a body of the 
Furthermore, Lee-2 discloses “In one embodiment, as depicted in FIG. 16, an electro-acoustic module 1600 includes first pads 1602 that are placed between acoustic elements 1604 and a flex interconnect elements 1606 […] It may be noted that the first pads 1602 and the second pads 1608 are referred to as flex circuit pads” [0044]. Since the first pad can be placed between the acoustic elements and the flex interconnect elements (i.e. the flex circuit), under broadest reasonable interpretation, the first pad (i.e. first pads 1602) can be placed between the flex circuit (i.e. the flex interconnect) and the first fin (i.e. heatspreader 20’) disclosed in Davidsen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen, Smith and Lee so as to include the flex circuit and the first pad disclosed in Lee-2 in order to allow for signals to be transmitted and heat to be dissipated throughout the probe. By including a flex circuit and pads, the signals acquired by the ultrasound transducer probe can be transferred and the heat generated as a result of the activation of the transducer probe can be dissipated. Combining the prior art elements according to known techniques would yield the predictable result of transferring heat within the probe.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith” and Lee et al. US 20180271372 A1 “Lee” applied to claims 15-16, 20, and 33 and further in view of Osawa US 20120150038 A1 “Osawa”.
In regard to claim 31, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Smith discloses “a second elastomer pad on a first side of the second fin, wherein a second side of the second fin is forced toward the inner surface of the first enclosure by the second elastomer pad to increase thermal transfer between the second fin and the inner surface of the first enclosure” (“As will be appreciated by one skilled in the art, the first and the second heat exchangers 70 and 72 may be made of flat copper sheets. Further, it should be noted that the first and the second heat exchanger may be a multi-part heat exchangers. […] The heat spreaders may be any thermally conductive material such as aluminum, copper, graphite, thermally annealed pyrolytic graphite (TPG) and so forth. A thermal interface material may be provided for enhanced thermal transport from the electronics to the first heat exchanger. The thermal interface material may be any thermally conductive interface material such as silicone pads, greases, graphite pads and so forth” [0039]. Thus, since thermal interface material such as silicone pads can be provided to enhance thermal transport by the heat exchangers 70 and 72, under broadest reasonable interpretation, the silicone pads constitute first and second elastomer pads on the first side, wherein the second side of the second fin (i.e. the heat exchanger 72) is forced toward the inner surface of the first enclosure by the second elastomer pad to increase thermal transfer between the second fin and the inner surface of the first enclosure.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer probe of Davidsen so as to include the second pad to force the second side of the second fin toward the inner surface of the first enclosure as disclosed in Smith in order to provide coupling to allow for heat to be dissipated out of the ultrasound transducer probe. By including a pad to force the thermally conductive fin to the inner surface of the 
The combination of Davidsen and Smith does not explicitly disclose “a second fin coupled to the first fin”.
Osawa teaches “a second fin coupled to the first fin” (“The thermally conductive members 14a, 16a, 18a and 20a extend from the respective functional units to the rear end of the case 12 in the direction of transmission of ultrasonic waves […] and are connected to the radiator fins 26 provided for the individual thermal conductive members” [0063] and “Conversely, a plurality of radiator fins may be connected to one thermally conductive member” [0064]. As shown in FIG. 1B, there are multiple radiator fins. Since the thermally conductive members can be connected to the radiator fins and a plurality of radiator fins can be connected to one thermally conductive member, under broadest reasonable interpretation, a second fin can be coupled to the first fin within the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen and Smith so as to include the second fin being coupled to the first fin as disclosed in Osawa in order to promote more efficient dissipation of heat. By including a second fin, the heat can be dissipated along more than one pathway within the probe. This would prevent excessive heating of the probe elements. Combining the prior art elements according to known techniques would yield the predictable result of dissipating heat.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsen et al. US 20140058270 A1 “Davidsen” and further in view of Smith et al. US 20080146924 A1 “Smith” and Lee et al. US 20180271372 A1 “Lee” applied to claims 15-16, 20, and 33 and further in view of Pelissier et al. US 20180078240 A1 “Pelissier”.
In regard to claim 32, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Davidsen discloses “further comprising a second enclosure disposed around the first enclosure” (Specifically, Davidsen discloses in FIG. 8 that “Printed circuit boards 18a and 18b are fastened to opposite sides of the frame 16 […] A thermal gasket or thermal putty covers the surfaces of the flanges 38 of the frame 16 and the two halves 20a and 20b of the heatspreader are fastened to the flange sides of the frame 16 with screws” [0020]. Since the two halves of the 20a and 20b surround the frame 16, under broadest reasonable interpretation, these two halves constitute a first enclosure. Additionally, as shown in FIG. 8, after the printed circuit boards have been attached to the frame 16 and the two halves of the heatspreader have been attached to the frame 16, under broadest reasonable interpretation, the housing halves 22a and 22b would be attached over the heatspreader halves. Therefore, the housing halves 22a and 22b constitute a second enclosure that is disposed around the first enclosure. 
The combination of Davidsen, Smith and Lee does not disclose that “the second enclosure comprising heat ribs extending to the first enclosure, wherein the heat ribs are sized to transfer a predetermined amount of heat expected to be produced based on frequency of operation of the ultrasound transducer probe”.
Pelissier discloses that “the second enclosure comprising heat ribs extending to the first enclosure, wherein the heat ribs are sized to transfer a predetermined amount of heat expected to be produced based on frequency of operation of the ultrasound transducer probe” (“Referring to FIG. 3B, shown there generally as 300b is a cross-sectional view of the front shell of FIG. 3A […] In the illustrated embodiment, it can be seen that the exterior surface 204 of the front shell 202 may be configured to have a number of fins 310” [0073] and “Additionally, configuring the exterior surface 204 to have a number of fins 310 may increase the surface area of the exterior surface 204 of the front shell 202 and the housing 102 overall, so as to further improve heat dissipation” [0075]. Since the exterior surface of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davidsen, Smith and Lee so as to include the second enclosure comprising heat ribs as disclosed in Pelissier in order to further improve heat dissipation from the device. By increasing the surface area of the exterior surface of the front shell, the amount of heat that can dissipate from the ultrasound transducer probe can be increased. Combining the prior art elements according to known techniques would yield the predictable result of dissipating heat from the ultrasound transducer probe more efficiently.
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 08/06/2021, with respect to the rejection of claims 1, 5, 16 and 31 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 1, 5, 16 and 31 under 35 U.S.C. 112(b) in the final office action of 06/15/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 13, filed 05/19/2021, with respect to the rejection(s) of claim(s) 1-6, 15-16, 20, 22-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of, Smith et al. US 20080146924 A1 “Smith”, Lee et al. US 20150087988 A1 “Lee-2”, Osawa US 20120150038 A1 “Osawa”, Pelissier et al. US 20180078240 A1 “Pelissier”, Lee et al. US 20180271372 A1 “Lee”, and Spicci et al. US 20170164926 A1 “Spicci” as stated in the 35 U.S.C. 103 section above.
Conclusion
:
Cho et al. US 20160174939 A1 "Cho".
Cho is pertinent to the applicant’s disclosure because it involves “An ultrasonic probe comprising a transducer […] a heat spreader provided underneath the backing layer in the longitudinal direction of the ultrasonic probe and configured to absorb heat from the backing layer […] and a heat radiation plate configured to contact the second contact portion and transfer heat from the heat spreader to an exterior of the ultrasonic probe” [Claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793